IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                Assigned on Briefs May 21, 2003

               STATE OF TENNESSEE v. ALORRA D. PUCKETT

                Direct Appeal from the Criminal Court for Hamilton County
                          No. 238682    Douglas A. Meyer, Judge



                                  No. E2002-01959-CCA-R3-CD
                                          July 9, 2003



JOE G. RILEY, J., dissenting.

        Although the issue is indeed close, I believe the stop was lawful. The officer observed three
driving irregularities on a straight highway within a relatively short period of time, one of which
occurred prior to activation of the videotape. Thus, I believe the facts here are distinguishable from
the cases relied upon by the majority and are more similar to State v. Gary S. Greve, No. E2002-
00999-CCA-R3-CD, 2003 Tenn. Crim. App. LEXIS 255 (Tenn. Crim. App. Mar. 27, 2003, at
Knoxville), in which we upheld the stop.




                                                      JOE G. RILEY, JUDGE